FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rights dated30April2015 Exhibit No.2 RBS notes Fitch credit ratings action dated 19 May 2015 Exhibit No. 3 Disposal of Further Portfolio of Loans dated 26 May 2015 Exhibit No. 4 RBS notes credit ratings action by Moody's dated 29 May 2015 Exhibit No.1 The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 30 April 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 30-April-2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FCA's Disclosure and Transparency Rules. Exhibit No.2 The Royal Bank of Scotland Group plc RBS notes credit ratings action by Fitch 19 May 2015 The Royal Bank of Scotland Group plc ("RBS") notes the decision by the credit rating agency Fitch to: · Downgrade the long term rating of The Royal Bank of Scotland Group plc and certain of its affiliates by two notches to BBB+ from A · Downgrade the short term rating of The Royal Bank of Scotland Group plc and certain of its affiliates to F2 from F1 · Improve its rating outlook of The Royal Bank of Scotland Group plc and certain of its affiliates to Stable from Negative The rationale for downgrading these ratings is not RBS specific. Instead it relates to Fitch's review of sovereign support for banks globally. Fitch believes legislative, regulatory and policy initiatives have substantially reduced the likelihood of sovereign support for senior creditors of UK banks, in line with developments at the EU level. As a consequence, Fitch has revised RBS's "Support Rating" from '1' to '5'. RBS welcomes Fitch's decision to improve its Viability Rating of the Royal Bank of Scotland Group plc and certain of its affiliates by one notch. This reflects Fitch's recognition of the significant progress RBS has made in improving its overall risk profile and capital position. This improvement offsets in part the negative impact of Fitch removing sovereign support, as noted above. Table 1, Fitch updated credit ratings: Entity Long Term Issuer Default Rating Outlook / Watch Short Term Issuer Default Rating The Royal Bank of Scotland Group plc BBB+ Stable F2 The Royal Bank of Scotland plc BBB+ Stable F2 National Westminster Bank plc BBB+ Stable F2 The Royal Bank of Scotland N.V. BBB+ Stable F2 RBS International Limited BBB+ Stable F2 RBS Securities Inc. BBB+ Stable F2 Ulster Bank Limited BBB+ Stable F2 Ulster Bank Ireland Limited BBB Stable F2 For further information, please contact: RBS Investor Relations Matthew Richardson Head of Debt Investor Relations +44 (0) 20 7678 1800 Exhibit No.3 26 May 2015 THE ROYAL BANK OF SCOTLAND GROUP ANNOUNCES DISPOSAL OF A FURTHER PORTFOLIO OF LOANS TO CERBERUS Following the disposal of a portfolio of Irish real estate loans announced on 16 December 2014, The Royal Bank of Scotland Group plc (RBS) announces today the agreement to dispose of a further portfolio of loans to an entity affiliated with Cerberus Capital Management, L.P The disposal of this portfolio represents the final material transaction for RBS Capital Resolution (RCR) in Northern Ireland. At completion, RBS will receive cash consideration of approximately £205m at current exchange rates. Completion is expected in June 2015. The disposal proceeds will be used for general corporate purposes. This transaction forms part of the continued reduction of assets in RCR and is in line with the bank's plan to strengthen its capital position and reduce higher risk exposures. The carrying value of the loans as at 31 December 2014 was approximately £205m. The gross assets are £1.4bn and the loans generated a loss in the region of approximately £16m in the year to 31 December 2014. The disposal of the portfolio is expected to result in a loss of approximately £5m after costs associated with the transaction. - END - For further information: Investors Media Richard O'Connor Head of Investor Relations +44 (0) RBS Press Office +44 (0) Ulster Bank Media Relations +353 (0) 1 884 7032 FORWARD LOOKING STATEMENTS This announcement contains forward looking statements with respect to the business, strategy and plans of RBS and its current goals and expectations relating to its future financial condition and performance. Statements that are not historical facts, including statements about RBS or RBS management's beliefs and expectations, are forward looking statements. By their nature, forward looking statements involve risk and uncertainty because they relate to future events and circumstances that will or may occur. RBS' actual future business, strategy, plans and/or results may differ materially from those expressed or implied in these forward looking statements as a result of a variety of factors. Please refer to the latest Annual Report on Form 20-F filed with the US Securities and Exchange Commission for a discussion of certain factors together with examples of forward looking statements. The forward looking statements contained in this announcement are made as at the date of this announcement, and RBS undertakes no obligation to update any of its forward looking statements. Exhibit No.4 The Royal Bank of Scotland Group plc RBS notes credit ratings action by Moody's 29 May 2015 The Royal Bank of Scotland Group plc ("RBS") notes the decision by the credit rating agency Moody's to: · Upgrade the long-term deposit and senior unsecured rating of The Royal Bank of Scotland plc and certain of its affiliates by one notch to A3 from Baa1 · Affirm the short term deposit and senior unsecured rating of The Royal Bank of Scotland plc and certain of its affiliates at P-2 · Downgrade the long-term deposit and senior unsecured rating of The Royal Bank of Scotland Group plc to Ba1 from Baa2 · Downgrade the short-term senior unsecured rating of The Royal Bank of Scotland Group plc to Not Prime from P-2 · Apply a Stable Outlook rating to The Royal Bank of Scotland Group plc and certain of its affiliates Moody's summary credit ratings: Entity Long term deposit and senior unsecured Outlook Short term deposit and senior unsecured The Royal Bank of Scotland Group plc Ba1 Stable Not Prime The Royal Bank of Scotland plc A3 Stable P-2 National Westminster Bank plc A3 Stable P-2 The Royal Bank of Scotland N.V. A3 Stable P-2 For further information, please contact: RBS Investor Relations Matthew Richardson Head of Debt Investor Relations +44 (0) 20 7678 1800 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:29 May 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
